Exhibit 10.1 PURCHASE AGREEMENT between EXAR CORPORATION, a Delaware corporation and ASUS COMPUTER INTERNATIONAL, a California corporation May 9, 2016 48710-48720 Kato Road Fremont, California TABLE OF CONTENTS Page ARTICLE 1 Purchase and Sale The Property 1 Property Approval 2 ARTICLE 2 Purchase Price Amount and Payment 3 Deposit 4 Liquidated Damages 4 Seller Default 4 ARTICLE 3 Completion of Sale Place and Date 5 ARTICLE 4 Title and Condition Title to the Property 5 Acceptance of Title 6 Condition of the Property 6 ARTICLE 5 Representations and Warranties 6 Seller 6 Buyer 8 ARTICLE 6 Covenants Seller 10 Buyer 11 Casualty Damage 11 Eminent Domain 12 Contracts 12 ARTICLE 7 Conditions Precedent Seller 12 Buyer 13 ARTICLE 8 Closing Procedure 14 Possession 14 Closing Costs 14 Prorations 15 -i - ARTICLE 9 General Notices 15 Attorneys’ Fees 16 Governing Law 16 Construction 16 Terms Generally 17 Further Assurances 17 Partial Invalidity 17 Waivers 17 Miscellaneous 17 Waiver of Jury Trial 18 Exhibit A Title Commitment Exhibit B Contracts Schedule Exhibit C Grant Deed Exhibit D Seller’s Closing Certificate Exhibit E Buyer’s Closing Certificate Exhibit F Bill of Sale and Assignment and Assumption Agreement Exhibit G Lease Exhibit H Certificate of Nonforeign Status - ii - PURCHASE AGREEMENT THIS AGREEMENT, made as of May 9, 2016, by and between EXAR CORPORATION, a Delaware corporation (“ Seller ”), and ASUS COMPUTER INTERNATIONAL, a California corporation (“ Buyer ”), W I T N E S S E T H: In consideration of the covenants in this Agreement, Seller and Buyer agree as follows: ARTICLE1
